DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective priority date for all pending claims is 02/01/2019 since independent claims 1 and 10 have been amended with the claim matter from (cancelled) claim 20 directed to a training goal and a pilot-specific flight guideline; this matter is supported by the Specification [0066] filed on 02/01/2019.
Status of Claims
Claims 1-19 and 21 are pending. Claim 20 has been cancelled, and claim 21 has been newly added.
Response to Amendment
The claim objections to claims 13, 15, 16 and 20 are withdrawn since the claims have been amended to use consistent claim terminology: a/the degree of pilot hypoxemia.
With regard to the 35 USC 101 rejection to claims 1-19, these are withdrawn since the independent claims 1 and 10 have been amended to include the 101-eligible matter: pilot-specific flight guideline based on detected pilot conditions. 
As for the 35 USC 102 and 103 rejections based on primary reference: Buza US 10,595,758 B2 and secondary references: Doyen et al. US 9,919,712 and Rissacher et al. US 2014/0123980; the Applicant’s arguments have been fully considered and are found persuasive. Thus, the 102 and 103 rejections are withdrawn. The Applicant’s Specification [0066] provides examples of determining a training goal associated with hypoxemia.
Allowable Subject Matter
Claims 1-19 and 21 are allowed. (Renumbered as claims 1-20.)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art references alone and in combination fail to teach a device or a method for training pilots using physiological sensor feedback for flight circumstances that cause hypoxemia as recited in claims 1 and 10; specifically, determining a training goal associated with hypoxemia and generating pilot-specific flight guidelines based on the pilot’s degree of hypoxemia and training goal.
Buza US 10,595,758 discloses a wearable monitoring device and simulation system to detect a hypoxia condition based on changes in measured oxygen levels, and to train a pilot to prevent hypoxia; see Figs. 1-3 and 6. While Buza discloses detecting the level of hypoxia, and to provide the appropriate warnings (Fig. 8), Buza does not teach determining a training goal/target and generating a pilot-specific flight guideline based on a detected level of pilot hypoxia and the determined training goal. 
Bassovitch US 2014/0322675 A1 discloses a flight simulation system that induces hypoxemia situations during flight training to a pilot, such that the training pilot can recognize the onset of hypoxia and to be able to operate an aircraft under mild effects of hypoxia. However, Bassovitch discloses delivery standardized training programs (see abstract); thus, the training programs are not based on the pilot’s own degree of hypoxemia response during flight. Therefore, Bassovitch does not teach pilot-specific flight guidelines. Furthermore, although recognizing the onset of hypoxia is an example of a training goal associated with hypoxia according to the BRI of the claims; Bassovitch does not teach the determining aspect to make a determination of a training goal that is different from recognizing the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edgardo Mantilla (Reg. No. 70,104) on Feb. 3, 2021. 

The application has been amended as follows: 
Claims 1-10, 12-14, 16-19 and 21 are not amended in this Examiner’s amendment. Please amend claims 11 and 15 as follows:



Claim 15. (Currently amended) The method of claim 10 wherein: measuring includes measuring a blood oxygen level; and determining further comprises determining that the blood oxygen level is associated with the degree of pilot hypoxemia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
February 3, 2021